IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39959

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 437
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 9, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JAQUELL JOSEPH COLLINS,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Jaquell Joseph Collins pled guilty to lewd conduct with a minor under sixteen. Idaho
Code § 18-1508. The district court sentenced Collins to a unified sentence of twenty-five years
with ten years determinate, and retained jurisdiction. The jurisdictional review committee later
recommended relinquishment of jurisdiction.          Subsequently, the district court held a
jurisdictional review hearing, during which Collins orally requested that the court reduce the
determinate portion of his sentence pursuant to Rule 35.         The district court relinquished
jurisdiction and denied Collins’ oral Rule 35 motion. Collins appeals asserting that the district
court abused its discretion by denying his oral Rule 35 motion for reduction of sentence.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                                1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, we conclude no abuse of discretion has been shown. Therefore, the district court’s order
denying Collins’ oral Rule 35 motion is affirmed.




                                               2